UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 13, 2014, was 24,705,693, which does not include 250,000 shares authorized but unissued and 1,202,500 shares in process of being cancelled. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 Item 4T. CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 22 Item 1A. RISK FACTORS 24 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 Item 3. DEFAULTS UPON SENIOR SECURITIES 24 Item 4. (REMOVED AND RESERVED) 24 Item 5. OTHER INFORMATION 24 Item 6. EXHIBITS 25 SIGNATURES 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Cash – restricted Marketable securities, at fair market value Accounts receivable Prepaid expenses Notes receivable Other current assets Total current assets Fixed assets, net of accumulated depreciation Other assets: Contract advances Capitalized financing costs Deposits Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation Line of credit Note payable, current portion Contingent liabilities Total current liabilities Long term liabilities: Note payable Redeemable Preferred Stock, Series B, $0.001 par value, 1,000,000 shares authorized, 426,000 issued and outstanding as of December 31, 2013 - Stockholders’ equity Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, 62,500 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively 63 63 Common stock, $0.001 par value, 100,000,000 shares authorized, 23,253,193 shares and 16,755,691 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Common stock owed but not issued, 250,000 and 750,000 shares as of June 30, 2014 and December 31, 2013, respectively Additional paid in capital Other comprehensive losses ) ) Accumulated (deficit) ) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Restated Restated Revenue: Commissions $ Investment banking fees Selling concessions: Insurance Mutual funds Managed fee accounts Other income Expenses: Direct costs Professional fees Executive compensation General and administrative expenses Depreciation and amortization Total expenses Net operating (loss) Other income (expense): Interest expense ) Interest income Legal settlement income - - Other income - - Total other income (expense) ) ) Net income (loss) Other comprehensive (loss) Total comprehensive income (loss) $ ) $ $ ) $ ) Weighted average number of common shares outstanding - basic Net income (loss) per share - basic $ ) $ $ ) $ ) Weighted average number of common shares outstanding - diluted N/A N/A N/A Net income (loss) per share - diluted $ N/A $ $ N/A $ N/A The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, Restated Cash flows from operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense Amortization of contract advances Amortization of notes receivable Amortization of capitalized financing costs Income from legal settlements - ) Amortization of intangible assets – customer list - Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses Deposits and other assets ) ) Accounts payable and accrued liabilities ) ) Contract advances ) ) Accrued legal reserve ) - Accrued expenses - Notes receivable - ) Net cash (used) by operating activities ) Cash flows from investing activities Purchase of fixed assets ) ) Proceeds (payments) of investments, net ) Net cash (used) by investing activities ) ) Cash flows from financing activities Sale of common stock, net of expenses Proceeds (payments) from note payable, net ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash – beginning Cash – ending $ $ Supplemental disclosure Interest paid $ $ Income taxes paid $ - $ - The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents Rubicon Financial Incorporated Notes to Condensed Consolidated Financial Statements NOTE 1 – Significant Accounting Policies and Procedures Organization The Company was incorporated in the State of Delaware on April 28, 1986 and was formerly known as Art World Industries (“AWI”). On August 6, 2002, the Company changed its name to ISSG, Inc. In addition, on March 9, 2004, the Company completed the acquisition of a wholly owned subsidiary, Dial-A-Cup Corporation (“DAC”), a New York Corporation. Further, on June 2, 2005, the Company completed a merger with Rub Investments Ltd., (“Rub”) on September 6, 2006; the Company changed its name to Rubicon Financial Incorporated. Effective February 1, 2007, the Company acquired Rubicon Financial Insurance Services, Inc. a California corporation (“RFIS”).Effective May 11, 2007, the Company acquired Rubicon Real Estate and Mortgages, Inc., a California corporation (“RREM”).On June 2, 2008, the Company acquired Newport Coast Securities, Inc. (“NCS”) (formerly Grant Bettingen, Inc.), a California corporation registered with the Financial Industry Regulatory Authority and the Securities and Exchange Commission.During the year ended December 31, 2010, the Company dissolved RREM and disposed of RFIS. Principles of Consolidation The financial statements as of December 31, 2013 and for the three and six months ended June 30, 2014 and 2013 include Rubicon Financial Incorporated (“Rubicon”) and its wholly owned subsidiary, Newport Coast Securities, Inc. (“NCS”).All significant inter-company transactions and balances have been eliminated. RBCF and its subsidiary is collectively referred to herein as the “Company”. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. Significant estimates made by management include the recoverability of intangible assets. Cash and Cash Equivalents The Company maintains cash balances in interest and non-interest bearing accounts.For the purpose of these financial statements, all highly liquid cash and investments with a maturity of three months or less are considered to be cash equivalents. Fixed Assets Property and equipment are recorded at cost. Expenditures for major additions and improvements are capitalized and minor replacements, maintenance, and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the results of operations for the respective period. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally accelerated) for tax purposes where appropriate. The estimated useful lives for significant property and equipment categories are as follows: Equipment 5 years Furniture7 years The Company reviews the carrying value of property, plant, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition, and other economic factors.Based on this assessment there were no impairments needed as of December 31, 2013 or June 30, 2014.Depreciation expense for the six months ended June 30, 2014 and 2013 was $10,337 and $8,244, respectively. 6 Table of Contents Impairment of long-lived assets The Company reviews its long-lived assets and intangibles periodically to determine potential impairment by comparing the carrying value of the long-lived assets with the estimated future cash flows expected to result from the use of the assets, including cash flows from disposition. Should the sum of the expected future cash flows be less than the carrying value, the Company would recognize an impairment loss. An impairment loss would be measured by comparing the amount by which the carrying value exceeds the fair value of the long-lived assets and intangibles. The Company recognized no impairment losses during the six months ended June 30, 2014 and 2013. Revenue Recognition The Company recognizes revenue in accordance with ASC subtopic 605-10, net of expected cancellations and allowances.As of June 30, 2014 and December 31, 2013, the Company evaluated evidence of cancellation in order to make a reliable estimate and determined there were no material cancellations during the years and therefore no allowances have been made. Investment banking revenues and advisory fees from mergers, acquisitions and restructuring transactions are recorded when services for the transactions are determined to be completed, generally as set forth under the terms of the engagement. Transaction related expenses, primarily consisting of legal, travel and other costs directly associated with the transaction, are deferred and recognized in the same period as the related investment banking transaction revenue.The Company recognizes commissions on a gross basis from its broker services on the trade-date.Fees billed and collected before services are performed are included in deferred revenue.Normal expenses are recorded when the obligation is incurred. Available-for-sale securities The Company classifies its marketable equity securities as available-for-sale and they are carried at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.See Note 5 for further details. Income Taxes The Company follows ASC subtopic 740-10 (formerly Statement of Financial Accounting Standard No. 109, “Accounting for Income Taxes”) for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods.Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate.Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. Fair Value of Financial Instruments The Company has financial instruments whereby the fair value of the financial instruments could be different from that recorded on a historical basis in the accompanying balance sheets. The Company's financial instruments consist of cash, receivables, accounts payable, accrued liabilities, and notes payable. The carrying amounts of the Company's financial instruments approximate their fair values as of June 30, 2014 and December 31, 2013 due to their short-term nature.See Note 15 for further details. Income (loss) per Common Share Net income (loss) per share is computed in accordance with ASC subtopic 260-10.The Company presents basic loss per share (“EPS”) and diluted EPS on the face of consolidated statements of operations.Basic EPS is computed by dividing reported earnings by the weighted average common shares outstanding.Diluted EPS is computed by adding to the weighted average common shares the dilutive effect of possible preferred stock conversions and in-the-money stock options and warrants exercises. For the three months ended June 30, 2013, the denominator in the diluted EPS computation is 3,380,000 shares higher than the denominator for basic EPS due of possible conversions of preferred stock, series A and B.For the six months ended June 30, 2013 and the three and six months ended June 30, 2014, the Company had a net loss and, therefore, fully diluted numbers are not presented. 7 Table of Contents Credit Risks Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash deposits. Accounts at each institution are insured by the Federal Deposit Insurance Corporation (FDIC) up to $250,000. At December 31, 2013, the Company had approximately $162,000 in excess of FDIC insured limits.At June 30, 2014, the Company had approximately $1,050,000 in excess of FDIC insured limits. Reclassifications Certain reclassifications have been made to the prior years’ financial statements to conform to the current year presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. Recent Pronouncements The Company reviewed all recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC and they did not or are not believed by management to have a material impact on the Company's present or future financial statements. Year-end The Company has adopted December 31 as its fiscal year end. Basis of Presentation The unaudited condensed consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and reflect all adjustments which, in the opinion of management, are necessary for a fair presentation.All such adjustments are of a normal recurring nature.The results of operations for the interim period are not necessarily indicative of the results to be expected for a full year.Certain amounts in the prior year statements have been reclassified to conform to the current year presentations.The statements should be read in conjunction with the financial statements and footnotes thereto included in our audit for the year ended December 31, 2013. NOTE 2 – Restatements For Correction Of An Error In its three 10-Q filings for the year ended December 31, 2013, the Company inadvertently reflected a $2,403,671 asset as “Goodwill”.The asset in question had been shown as an “Intangible asset – customer lists” on all previous filings by the Company and was, in fact, an intangible asset for customer lists/relationships acquired in the 2008 acquisition of Newport Coast Securities (See Note 4).Upon acquisition in 2008, the Company had determined that this asset had an indeterminate life and the Company did not amortize the asset but only tested it for impairment each year.No impairments were ever taken on the asset.The Company has concluded that this was an error and that the asset should have been amortized over the estimated useful life of five years.The correction of the error is going to amortize the $2,403,671 asset over the five year estimated useful life starting with the date of acquisition in June of 2008 and running through May of 2013.As of December 31, 2012, the asset would have a balance of $200,307, net of accumulated amortization.This remaining balance is amortized in the year ended December 31, 2013 ($120,183 in the three months ended March 31, 2013 and $80,124 in the three months ended June 30, 2013) so that the asset is fully amortized and has a $0 balance, net of accumulated amortization, as of December 31, 2013.The restated 2013 numbers for the three and six months ended June 30, 2013 are reflected in these financial statements on a comparative basis with the financial statements for the three and six months ended June 30, 2014.The following table sets forth the changes to the income statement for the six months ended June 30, 2013 due to the restatement (amounts shown in thousands except for net income per share data): Originally reported Changes As Restated Revenue $ $ - $ Expenses Net operating loss ) ) ) Other income (expense) - 1 Net income 84 ) 1 ) Net income per share – basic $ $ ) Net income per share – diluted $ $ N/A 1 increase in expense due to $200,307 of amortization expense relating to the intangible asset being amortized. 8 Table of Contents NOTE 3 – Restricted Cash The Company’s wholly owned subsidiary, NCS, has entered into securities clearing agreements with APEX Clearing Corporation (“APEX”), Wedbush, Morgan Securities, Inc. (“Wedbush”), and COR Clearing, LLC (COR).Pursuant to these agreements, the Company is required to maintain a deposit account with each respective clearing firm in amounts determined based on the Company’s transaction volume. As of December 31, 2013, the Company maintained deposits with APEX, Wedbush, and COR of $92,599, $61,412, and $50,000, respectively, for total restricted cash of $204,011. As of June 30, 2014, the Company maintained deposits with APEX, Wedbush, and COR of $92,599 $61,412, and $50,000 respectively, for total restricted cash of $204,011. NOTE 4 – Intangible Assets – Customer Lists During the year ended December 31, 2008, the Company consummated the acquisition of 100% of the outstanding common shares of NCS. As a result of the acquisition, Rubicon identified intangible assets relating to customer lists/relationships of $2,403,671.This asset was amortized over its five year estimated useful life (See note 2 regarding restatement).As of December 31, 2013, the balance of the asset, net of accumulated depreciation, was $0.Amortization expense was $0 and $200,307 for the six months ended June 30, 2014 and 2013, respectively. NOTE 5 - Marketable securities The Company classifies its marketable equity securities as available-for-sale and carries them at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.Losses that the Company believes are other-than-temporary are realized in the period that the determination is made.As of December 31, 2013 and June 30, 2014, the Company believed that all unrealized losses and gains are not other-than-temporary based on market conditions and the volatility of investments being held.All other unrealized losses and gains will be excluded from earnings and reported in other comprehensive income until realized.None of the investments have been hedged in any manner. As of December 31, 2013: The Company held five investments in publically-traded common stock in various corporations and one investment in a REIT with a total aggregate fair market value, based on published market prices, of $201,921.The Company’s total cost in these investments was $209,058 resulting in an accumulated unrealized loss of $7,137.This is shown as accumulated other comprehensive loss in the equity section of the balance sheet on these financial statements.Of the investments, one was in a loss position as of December 31, 2013, for a total aggregate unrealized loss of $31,500. As of June 30, 2014: The Company held five investments in publically-traded common stock in various corporations and one investment in a REIT with a total aggregate fair market value, based on published market prices, of $222,340.The Company’s total cost in these investments was $251,566 resulting in an accumulated unrealized loss of $29,226.This is shown as accumulated other comprehensive loss in the equity section of the balance sheet on these financial statements.Of these investments, two were in a loss position as of June 30, 2014, for a total aggregate unrealized loss of $39,967 . NOTE 6 – Notes receivable During the year ended December 31, 2012, the Company issued a total of three notes receivable in the total amount of $67,485.The notes do not bear interest.The balance due was $43,569 as of December 31, 2013 relating to these notes.The balance due was $27,083 as of June 30, 2014 relating to these notes. NOTE 7 – Accounts Receivable Amounts receivable from clearing organizations and others at December 31, 2013 consisted of the following: COR Clearing, LLC $ Others Wedbush Morgan Securities $ Amounts receivable from clearing organizations and others at June 30, 2014 consisted of the following: COR Clearing, LLC $ Others Wedbush Morgan Securities $ 9 Table of Contents NOTE 8 – Related Party Transactions All intercompany transactions have been eliminated in consolidation.All intercompany balances do not bear interest. As of December 31, 2013 and June 30, 2014, the Company owed accrued payroll to one of its officers/directors in the amount of $97,150 and $157,750 respectively. In February of 2013, the Company sold 426,000 shares of series B preferred stock to an officer/director for $426,000. In May of 2014, the Company reached an agreement with an officer/director to buyback 1,002,500 shares of common stock and 426,000 shares of series B preferred stock for $150,000.Of the purchase price, $75,000 was payable immediately and the other $75,000 is payable on or before March 31, 2015.Concurrent with the agreement the officer/director resigned as an officer and director of the Company. NOTE 9 – Fixed Assets Fixed assets consisted of the following: June 30, Dec. 31, Furniture $ $ Equipment Software Accumulated depreciation ) ) $ $ During the six months ended June 31, 2014 and 2013, depreciation expense was $10,337 and $8,244, respectively. NOTE 10 – Notes payable and Line of Credit Notes payable consist of the following at December 31, 2013 and June 30, 2014: Dec. 31, June 30, Promissory note to a bank for $100,000, secured by cash held in impound account at the bank.Bears interest at the prime rate, 3.25% as of December 31, 2013, and matured in March of 2014. - Promissory note to a bank for $168,000, secured by cash held in impound account at the bank.Bears interest at the prime rate, 3.25% as of December 31, 2013, and matures in April of 2016 Note payable to a former officer/director.See note 8 for further details.Matures on March 31, 2015 - Promissory note to an unrelated party for $726,500, secured by all the assets of the Company including the stock of NCS, interest of 14%, and matures in December of 2015. $ $ As of December 31, 2013, $307,768 of the notes payable is short-term and $334,386 is long-term. As of June 30, 2014, $400,165 of the notes payable is short-term and $171,251 is long-term. During the year ended December 31, 2011, Rubicon obtained a line of credit in the amount of $200,000.The line is collateralized by Rubicon’s deposits at the bank.The line bears interest at the rate Rubicon’s money market account earns at the bank plus 2%, which was 2.45% as of December 31, 2013.The line matures on March of 2015.As of December 31, 2013 and June 30, 2014, Rubicon had borrowed $200,000 on the line. 10 Table of Contents As part of the note payable the Company signed in December of 2012, the Company paid $21,000 in financing related costs.These costs have been capitalized and will be amortized into interest expense using the interest method over the life of the note.$11,656 and $4,083 was amortized into expense during the six months ended June 30, 2014 and 2013, respectively.As of June 30, 2014, capitalized financing costs are $5,261 net of accumulated amortization of $15,739. As part of the note payable the Company signed in December of 2012, the Company agreed to certain covenants.The covenants include, but are not limited to, the Company continuing in good standing and in compliance with all statutes, laws, ordinances and government rules and regulations; the Company delivering financial statements to the lender within specified time periods; the Company providing the lender access to the records of the Company upon request; and the Company paying its taxes on a timely basis.As of June 30, 2014, the Company is in compliance with all the debt covenants. Interest expense for the six months ended June 30, 2014 and 2013 was $61,965 and $62,399 respectively. NOTE 11 – Stockholders’ equity Common stock The Company is authorized toissue 100,000,000 shares of Common Stock, $0.001 par value per share.Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders, are without cumulative voting rights, and are entitled to share ratably in dividends. In the event of a liquidation, dissolution, or winding up of the Company, the holders of shares of Common Stock are entitled to share pro rata all assets remaining after payment in full of all liabilities. Holders of Common Stock have no preemptive rights to purchase the Company’s Common Stock. There are no conversion rights or redemption or sinking fund provisions with respect to the common stock. Preferred Stock The Company is authorized to issue 10,000,000 shares of $0.001 par value preferred stock; of which 1,000,000 shares are designated as Series A Convertible Preferred Stock and 1,000,000 shares are designated as Series B Convertible Preferred Stock. The preferred stock may be issued from time to time by the board of directors as shares of one or more classes or series. Series A Convertible Preferred Stock Holders of Series A Convertible Preferred Stock shall not have the right to vote on matters that come before the stockholders. The Series A Convertible Preferred Stock is redeemable at the Company’s option, in whole or in part, at a redemption price of $2.00 per share. Series A Convertible Preferred Stock may be converted at a rate of twenty shares of common stock for each share of Series A Convertible Preferred stock.Series A Convertible Preferred Stock ranks senior to common stock in the event of liquidation. Series B Convertible Preferred Stock The Company established Series B Convertible Preferred Stock on February 23, 2013.Holders of Series B Convertible Preferred Stock shall have the right to ten votes for each share held on matters that come before the stockholders. Following the expiration of twelve months from the date of issuance, Series B Convertible Preferred Stock may be converted at a rate of five shares of common stock for each share of Series B Convertible Preferred stock.Series B Convertible Preferred Stock ranks senior to common stock in the event of liquidation. The Series B Convertible Preferred Stock is redeemable, in whole or in part, at a redemption price of $1.00 per share under the following conditions: The Company shall be required to utilize certain amounts of funds it receives from equity or debt financing after the date of issuance of shares of Series B Preferred Stock to redeem the shares in accordance with the following: (i) the Company shall utilize 100% of funds received from the issuance and sale of shares of Series A preferred stock to redeem the shares of Series B Preferred Stock; (ii) the Company will not be required to redeem any shares of Series B Preferred stock for financings up to $500,000 in the aggregate; (iii) the Company shall utilize a minimum of 10% of the funds received to redeem the shares of Series B Preferred Stock from financings from $500,001 up to $1,000,000 in the aggregate; and (iv) the Company shall utilize a minimum of 25% of the funds received to redeem the shares of Series B Preferred Stock for financings in excess of $1,000,001 in the aggregate. The Company may choose to redeem the shares of Series B Preferred Stock from time to time after the date of issuance (each a “Redemption Date”), in whole or in part, by paying in cash in exchange for the shares of Preferred Stock to be redeemed a sum equal to $1.00 per Share of Preferred Stock. As of December 31, 2012, there were 62,500 series A preferred shares issued and outstanding, no series B preferred shares issued and outstanding, 15,089,023 common shares issued and outstanding, and 250,000 common shares owed but not issued. 11 Table of Contents In February of 2013, the Company sold 426,000 shares of series B preferred stock to an officer/director for $426,000. In the second quarter of 2013, the Company began conducting a private placement offering of up to $525,000 of units of securities at $0.15 per unit.Each unit consists of one share of common stock and one three-year warrant to purchase one share of common stock at an exercise price of $0.50 per share.In May of 2013, the Company had its first closing related to the private placement offering and sold 1,666,667 units for a total of $250,000. In the fourth quarter of 2013, the Company began conducting a private placement offering of up to $300,000 of units of securities at $0.20 per unit.Each unit consists of one share of common stock and one three-year warrant to purchase one share of common stock at an exercise price of $0.50 per share.In December of 2013, the Company had its first closing related to the private placement offering and sold 500,000 units for a total of $100,000.As of December 31, 2013, these shares had not been issued yet and are therefore shown in these financial statements as common stock owed but not issued. As of December 31, 2013, there were 62,500 series A preferred shares issued and outstanding, 426,000 series B preferred shares issued and outstanding, 16,755,691 common shares issued and outstanding, and 750,000 common shares owed but not issued. In the first quarter of 2014, the Company began conducting a private placement offering of up to $1,500,000 of units of securities at $0.15 per unit.Each unit consists of one share of common stock and one five-year warrant to purchase one share of common stock at an exercise price of $0.25 per share.During the three months ended March 31, 2014, the Company sold 6,333,335 units for a total of $950,000. In the second quarter of 2014, the Company continued conducting a private placement offering of up to $1,500,000 of units of securities at $0.15 per unit.Each unit consists of one share of common stock and one five-year warrant to purchase one share of common stock at an exercise price of $0.25 per share.During the three months ended June 30, 2014, the Company sold 866,667 units for a total of $130,000. In the second quarter of 2014, the Company issued 500,000 shares of common stock that were owed as of December 31, 2013. In May of 2014, the Company reached an agreement with an officer/director to purchase 1,002,500 shares of common stock and 426,000 shares of series B preferred stock for $150,000.Of the purchase price, $75,000 was payable immediately and the other $75,000 is payable on or before March 31, 2015.Concurrent with the agreement the officer/director resigned as an officer and director of the Company.As of June 30, 2014, these shares are in process of being cancelled. In May of 2014, the Company received 200,000 shares of common stock for cancellation pursuant to the terms of a confidential settlement agreement with a former board member.As of June 30, 2014, these shares are in process of being cancelled. As of June 30, 2014, there were 62,500 series A preferred shares issued and outstanding, no series B preferred shares issued and outstanding, 23,253,193 common shares issued and outstanding, and 250,000 common shares owed but not issued. NOTE 12 – Warrants and options Warrants As of December 31, 2012, there are no outstanding warrants. During the year ended December 31, 2013, the Company issued three-year warrants in private placement offerings as described in Note 11 above.All have an exercise price of $0.50 and expire in the year ended December 31, 2016. During the six months ended June 30, 2014, the Company issued three-year warrants in private placement offerings as described in Note 11 above.All have an exercise price of $0.25 and expire in the year ended December 31, 2019. 12 Table of Contents Options On June 2, 2008, Rubicon granted Mr. Grant Bettingen an option to purchase 500,000 shares of its common stock with an exercise price of $1.00 pursuant to his employment agreement with NCS.These options expired on June 2, 2013. A summary of stock options and warrants as of December 31, 2013 and June 30, 2014 is as follows: Options Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding as of 01/01/13: $ - $
